*223
ORDER

PER CURIAM.
P.G. Shocks, Inc., (“Shocks”) appeals from the judgment of the trial court that denied its request for injunctive relief and concluded that it had no protectable interest in its actual and potential customers that could be subject to the restrictive covenants in the Sales Representative Agreement (“SRA”) that it used with its sales force, and that the covenants not to compete in the SRA were void as they were not “demonstratively reasonable[.]”
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.1(b).